Citation Nr: 1515133	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, mood disorder, and chronic adjustment disorder; claimed as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from October 2006 to March 2007, and from April 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in November 2013.  A transcript of his hearing has been associated with the record.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has included in the characterization of the instant issue various psychiatric diagnoses.  See id. (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board has determined that the claim on appeal does not include the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and, to that extent, can be distinguished from the facts in Clemons.  In this regard, the Board notes that Clemons concerns VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  Here, VA denied entitlement to service connection for PTSD in a September 2011 RO decision.  Although the Veteran submitted a notice of disagreement regarding that decision, he limited the issues in his substantive appeal and did not include PTSD.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, that benefit had been specifically denied by the RO, and the Veteran did not include the issue in his substantive appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, secondary to his service-connected low back disability.  As noted, the Veteran's reported psychiatric symptoms have been ascribed to various diagnoses.  

The Board notes that on VA examination in September 2011, a full psychological evaluation was conducted.  The examiner determined that no diagnosis could be made without resort to speculation because of the Veteran's inconsistent and unreliable clinical presentation.

Subsequently, the Veteran submitted the report of a private psychological evaluation carried out in February 2012.  The diagnoses were adjustment disorder with anxiety and depressed mood and major depressive disorder, single episode, moderate.  The provider did not indicate the etiology of the diagnoses.

On VA examination in October 2012, the examiner noted a diagnosis of mood disorder not otherwise specified (NOS).  The examiner concluded that the disorder was less likely as not caused or aggravated by his service-connected lumbar strain.  He reasoned that the Veteran was viewed to be an unreliable and non-credible historian, particularly in light of significant inconsistencies in his self-report to various providers, particularly in regard to symptoms of depression.  He also noted that there were indications of exaggeration of symptomatology in testing results on current examination as well as in the examination of September 2011.  The Board notes that this rationale appears to be more in the way of an argument against finding a current psychiatric diagnosis rather than an explanation of why the mood disorder diagnosed by this examiner is not related to the service-connected back disability.  As such, the examination report is not adequate for the purpose of deciding the service connection claim.  

The Board further notes that, in conjunction with his hearing in November 2013, the Veteran submitted an October 2013 statement by his private family physician.  The provider indicated that it was his medical opinion that the Veteran had depression and anxiety which were caused by his low back condition.  He did not explain the rationale underlying his opinion.

In light of the above discussion, the Board has determined that an additional examination is necessary to resolve the conflicting opinions of record and determine whether there is an acquired psychiatric disorder that is related to the Veteran's service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a clinician who has not previously examined him with the requisite expertise to determine the etiology of any diagnosed acquired psychiatric disorder.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should determine whether a diagnosis of any acquired psychiatric disorder is appropriate.  With respect to any such disorder, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that such disorder is related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such disorder was caused or aggravated by the Veteran's service-connected low back disability.  Aggravation means a permanent worsening of the disability beyond its natural progression.

Review of the entire claims file is required; however, the examiner should specifically address the various diagnoses of record and the October 2013 statement by the Veteran's private physician suggesting a relationship between depression and anxiety and the service-connected back disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, adjudicate the referred issues and readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




